DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been presented for examination based on the request for continued examination and amended application filed on 12/28/2020.
Claims 1 and 11-12 are amended. 
The drawings filed 04/05/2018 are objected to for minor informalities, specifically FIG. 10.
Claims 1-2, 4, 6-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tfaily (“Parametric 3D Modeling for Integration of Aircraft Systems in Conceptual Design”; hereinafter “Tfaily”) in view of Thompson (US20120109591 A1; hereinafter “Thompson”).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tfaily (“Parametric 3D Modeling for Integration of Aircraft Systems in Conceptual Design”) in view of Thompson (US20120109591 A1) in further view of Lockett (“Applying Design for Assembly Principles in Computer Aided Design to Make Small Changes that Improve the Efficiency of Manual Aircraft Systems Installations”; hereinafter “Lockett”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tfaily (“Parametric 3D Modeling for Integration of Aircraft Systems in Conceptual Design”) in view of Thompson (US20120109591 A1) in further view of Marjanovic (“Structural Optimization in CAD Software”; hereinafter “Marjanovic”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tfaily (“Parametric 3D Modeling for Integration of Aircraft Systems in Conceptual Design”) in view of Thompson (US20120109591 A1) in further view of Landes-Dallat (“On physical aspects of cabin architectures using tolerancing methods”; hereinafter “Landes-Dallat”).
This action is made Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Response to Arguments
Applicant’s Remarks, concerning the previous rejections of claims 1-12 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but are moot in view of the amended rejection below, necessitated by Applicant’s amendments.
On pages 5-8 of the Remarks, Applicant’s arguments regarding primary reference Tfaily are directed towards the amended claim language. As the amended claim language was not in the original claim language, the argument is considered moot in view of the amended rejection. Furthermore, arguments concerning the dependent 
Drawings
The drawings are objected to because FIG. 10 includes a flow chart but should include details in each box of the flow chart detailing the steps performed by each box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tfaily (“Parametric 3D Modeling for Integration of Aircraft Systems in Conceptual Design”; hereinafter “Tfaily”) in view of Thompson (US20120109591 A1; hereinafter “Thompson”).
Regarding claim 1, 11 and 12, Tfaily teaches:
A component configurator for generating variants of an aircraft component to be installed (Tfaily: Abstract, Figs. 2-3), comprising: 

a detection unit for detecting a characteristic of the component to be installed and for determining a free space available for installing the component in an installation environment (Tfaily: Introduction, “sufficient space needs to be allocated in the aircraft to host all aircraft systems and to ensure other aspects of the design are considered, such as access for maintenance…3D visualization of the majority of system components is crucial to develop a so-called conceptual physical architecture in order to validate the aircraft configuration very early in the development. A parametric tool within the CATIA V5 environment was developed to model aircraft systems and to position them automatically within designated aircraft zones
according to a set of pre-defined rules based on Bombardier design practices. Major aircraft systems (such as avionics, flight controls, hydraulics etc.) are represented in the tool by simplified shapes (boxes, cylinders, tubes etc.). The dimensions of the main components are estimated based on aircraft design parameters (e.g. flight control actuators dimensions are linked to the size of the control surface and the aircraft speed). According to a particular system architecture and the pre-sized systems components, the tool models, positions and connects these components. The designer then checks the overall integration of the components to verify that there are no physical interferences between different systems or other aircraft components”); 

wherein the free space available for installing the component in the installation environment is defined by a free space predetermined by a geometry of the component (Tfaily: Introduction, “sufficient space needs to be allocated in the aircraft to host all aircraft systems and to ensure other aspects of the design are considered, such as access for maintenance…”; page 2, “an aircraft systems sizing workflow has been developed to estimate the size of major
systems component based on the aircraft level parameters generated by the MDO workflow and a fully parametric three-dimensional aircraft geometry modeling tool within the CATIA V5 environment”; page 3,” Systems module uses parameters from the Exterior and Structure modules in order to position these aircraft systems components. Design tables are linked to the MDO and systems sizing workflows. Therefore, aircraft designers only need to run the workflows and use the results in order to obtain a CATALIST aircraft model”; page 7, “rules were created
in the Systems CATALIST tool to automatically select the best configuration for the space available. For that, pre-defined box arrangements are used, allowing for different combinations of boxes sizes and numbers of columns and rows of units. These options are described in Figure 2, in approximate dimensions”) and/or is dependent on a moving space required by a user; and

wherein the detection unit is configured to generate geometrically different variants of the component based on the free space available for installing the component in the installation environment (Tfaily: Figs. 2-3, page 7, “rules were created in the Systems CATALIST tool to automatically select the best configuration for the space available. For that, pre-defined box arrangements are used, allowing for different combinations of boxes sizes and numbers of columns and rows of units. These options are described in Figure 2, in approximate dimensions”, “The Systems CATALIST tool also allows for the automatic generation of avionics racks. Four avionics racks are automatically created in the forward and aft parts of the cabin. The designer has the ability to remove any rack deemed unnecessary. Appropriate rules are implemented to automatically position these racks with specified offsets from the bulkheads, doors and circular part of the fuselage, as well as providing appropriate lateral clearance for access and for the aisle between racks, as illustrated in Figure 3”)

However, Tfaily does not appear to expressly disclose: the characteristic comprising a first geometry of the component; and …such that a geometry of each of the geometrically different variants of the component is different than the first geometry of the component.

However, in the same field of endeavor, CAD modeling, Thompson teaches the characteristic comprising a first geometry of the component; (Thompson: FIG. 3B element 320 feature based geometry) and …such that a geometry of each of the geometrically different variants of the component is different than the first geometry of the component. (Thomson: FIGs. 3B element 320 feature based geometry and FIG. 4A, showing 310 Model which includes 406 Variants of model Objects 312 (a-3) which also includes the 302 Geometry engine; where having model objects that include geometry as part of the model features and then a teaching of variants of the same model object, one of ordinary skill in the art would implicitly be taught that model geometry could be different between model object variants.) 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tfaily (directed to modeling and simulation of aircraft design utilizing tools such as CAD) and Thompson (directed to modeling and simulation using CAD and parametric constraints) and arrived at an aircraft modeling program of Tfaily improved by using the known improvement (geometric and parametric CAD techniques) of Thompson. One of ordinary skill in the art would have been motivated to make such a combination because “may compare an attempted edit to a feature in a direct modeling user interface of the CAD application to an existing constraint created in a parametric modeling user interface, and, in one 
	
Regarding claim 2, Tfaily in view of Thompson teaches:
The component configurator according to claim 1, wherein the characteristic of the component to be installed comprises information about a dimension of the component (Tfaily: Figs. 2-3, page 7, “rules were created in the Systems CATALIST tool to automatically select the best configuration for the space available. For that, pre-defined box arrangements are used, allowing for different combinations of boxes sizes and numbers of columns and rows of units. These options are described in Figure 2, in approximate dimensions”).

Regarding claim 4, Tfaily in view of Thompson teaches:
The component configurator according to claim 1, wherein the detection unit is configured to partition the free space available for installing the component in the installation environment into subsections (Tfaily: page 5, Table 3: Conceptual representations of air systems sample components, “a section of air systems tubing was modeled as well. A sample of represented ducts and tubes is shown in Table 4.”).

Regarding claim 6, Tfaily in view of Thompson teaches:
The component configurator according to claim 1, wherein the detection unit is configured to determine a preferred position for installing a selected variant of the component within the free space available in the installation environment for installing the component (Tfaily: Figs. 2-3, page 7, “rules were created in the Systems CATALIST tool to automatically select the best configuration for the space available. For that, pre-defined box arrangements are used, allowing for different combinations of boxes sizes and numbers of columns and rows of units. These options are described in Figure 2, in approximate dimensions”, “The Systems CATALIST tool also allows for the automatic generation of avionics racks. Four avionics racks are automatically created in the forward and aft parts of the cabin. The designer has the ability to remove any rack deemed unnecessary. Appropriate rules are implemented to automatically position these racks with specified offsets from the bulkheads, doors and circular part of the fuselage, as well as providing appropriate lateral clearance for access and for the aisle between racks, as illustrated in Figure 3”; Fig. 2).

Regarding claim 7, Tfaily in view of Thompson teaches:
The component configurator according to claim 1, wherein the detection unit is configured to determine a minimum distance to adjacent components depending on the type of the variants of the component to be generated (Tfaily: page 5, “components of the third circuit are placed in the belly fairing aft of the wing box all while ensuring a minimum a distance between all of the components for ease of access and maintenance.”).

Regarding claim 10, Tfaily in view of Thompson teaches:
The component configurator according to claim 1, wherein the free space available for installing the component in the installation environment is dependent on a reusability of the component to be installed (Tfaily: Introduction, “A 3D visualization of the majority of system components is crucial to develop a so-called conceptual physical architecture in order to validate the aircraft configuration very early in the development. A parametric tool within the CATIA V5 environment was developed to model aircraft systems and to position them automatically within designated aircraft zones according to a set of pre-defined rules based on Bombardier design practices. Major aircraft systems (such as avionics, flight controls, hydraulics etc.) are represented in the tool by simplified shapes (boxes, cylinders, tubes etc.). The dimensions of the main components are estimated based on aircraft design parameters (e.g. flight control actuators dimensions are linked to the size of the control surface and the aircraft speed)”; the installed components would necessarily be reusable, as one of ordinary skill would not replace aircraft components after each and every flight/use).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tfaily (“Parametric 3D Modeling for Integration of Aircraft Systems in Conceptual Design”) in view of Thompson (US20120109591 A1) in further view of Lockett (“Applying Design for Assembly Principles in Computer Aided Design to Make Small Changes that Improve the Efficiency of Manual Aircraft Systems Installations”; hereinafter “Lockett”).
Regarding claim 3, Tfaily in view of Thompson does not teach but Lockett does teach:
(paragraph [0018] of Applicant’s disclosure states that installation force refers to the heaviness with leeway for the component to be accessed; Lockett: Table 1, “Access (external). Is external Access adequate for visual inspection and manipulative actions?”, “Safety (Personnel). Determines if the maintenance action requires personnel to work under hazardous conditions”; page 287, “Ergonomics Assesment”, “This posture places strain on the arms, neck, shoulders and back and, over time, is likely to lead to the development of musculoskeletal disorders (MSD). It requires regular recovery time, particularly when using heavy tools, fitting heavy components or components that are difficult to insert”, “the individual body segment scores and final RULA scores calculated in CATIA for the posture shown in Figure 3 are shown in Table 2. The second column in the table shows the maximum score that could be obtained for this segment with the RULA method, the third column shows the results for the left body segments and the fourth column for the right body segments. The results show that operators who need to adopt this posture have a medium risk of developing a MSD in the right upper arm and a high risk of MSD in the neck.”) and/or on a predetermined installation time.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tfaily (directed to component model variant generation) and Thompson (directed to modeling and simulation using CAD and parametric constraints) with Lockett (directed to taking into account installation forces) and arrived at component variant modeling while taking into account installation forces. One of ordinary skill in the art would have been motivated to make such a combination because “To improve the efficiency of manual work processes which cannot yet be automated we therefore need to consider how we might redesign systems installations in the enclosed wing environment to better enable operator access and reduce production time” (Lockett: Abstract).

Regarding claim 8, Tfaily in view of Thompson does not teach but Lockett does teach:
(Lockett: page 2, “Systems installation work was observed and operators were interviewed in order to confirm the criticality of ergonomic / task difficulty and to gather further information to help ascertain suitability for redesign. The field study confirmed that physically demanding postures are commonly adopted for partial entry, with operators needing to twist and stretch in stressful physical positions to reach into the wing cavity from seated or standing positions. To complete tasks and alleviate their physical stress operators frequently reposition but this is often not possible – and their stresses are exacerbated – due to surrounding obstructions and congestion from equipment and other operators”; Figure 3, “CATIA simulation of example posture adopted by operators during assembly task close to the man-hole”; page 4, “3. Redesign the rib and bracket for easier installation using kinematic principles. DFA principles recommend designing parts so that they are self-locating and do not need to be positioned by the operator. This design option redesigns the rib and bracket to ensure that the bracket can be located by design features without manual alignment.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tfaily (directed to component model variant generation) and Thompson (directed to modeling and simulation using CAD and parametric constraints) with Lockett (directed to determining a preferred installation motion) and arrived at component variant modeling with determining a preferred installation motion. One of ordinary skill in the art would have been motivated to make such a combination because “To improve the efficiency of manual work processes which cannot yet be automated we therefore need to consider how we might redesign systems installations in the enclosed wing environment to better enable operator access and reduce production time” (Lockett: Abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tfaily (“Parametric 3D Modeling for Integration of Aircraft Systems in Conceptual Design”) in view of Thompson (US20120109591 A1) in further view of Marjanovic (“Structural Optimization in CAD Software”; hereinafter “Marjanovic”).
Regarding claim 5, Tfaily in view of Thompson does not teach but Marjanovic does teach:
The component configurator according to claim 1, wherein the free space available for installing the component in the installation environment defines a maximum extension of the variants of the component to be generated (Marjanovic: page 29, “Topology optimization”, “maximum available design space”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tfaily (directed to component model variant generation) and Thompson (directed to modeling and simulation using CAD and parametric constraints) with Marjanovic (directed to defining a maximum extension of components) and arrived at component model variants with maximum extension. One of ordinary skill in the art would have been motivated to make such a combination to provide “an automated process for interpreting three-dimensional topology optimization” which “results into a smooth CAD representation” (Marjanovic: Introduction).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tfaily (“Parametric 3D Modeling for Integration of Aircraft Systems in Conceptual Design”) in view of Thompson (US20120109591 A1) in further view of Landes-Dallat (“On physical aspects of cabin architectures using tolerancing methods”; hereinafter “Landes-Dallat”).
Regarding claim 9, Tfaily in view of Thompson does not teach but Landes-Dallat does teach:
The component configurator according to claim 1, wherein the free space available for installing the component in the installation environment is dependent on a desired installation order of multiple components to be installed (Landes-Dallat: page 56, 4.2.1.1, Cabin Modules, “installation order”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tfaily (directed to component model variant generation) and Thompson (directed to modeling and simulation using CAD and parametric constraints) with Landes-Dallat (directed to the desired order of installation of components in the model) and arrived at component model variant generation dependent on installation order. One of ordinary skill in the art would have been motivated to make such a combination because “In the conceptual design phase for the development of aircraft cabins the question about product architectures, spatial, mechanical and functional interfaces as well as the integration into the fuselage play a central role” (Landes-Dallat: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129